DETAILED ACTION
Applicant’s 12/09/2020 response to the previous 02/24/2020 Office action has been considered and entered.

This application was previously abandoned on 09/02/2020 and subsequently revived on 12/09/2020.

The length of time between the application revival and the instant communication was due to computer error.  The application was never transferred to the Examiners docket for examination.  Accordingly, this delay, and any inconvenience is sincerely regretted.

This is the First Notice of Allowance of claims 1, 3-9, 11-15 and 17-19 as amended and/or filed in Applicant’s 12/09/2020 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed accordingly the earliest effective filing date is 22 May 2018 (20180522).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISONAL APPLICATION NUMBER 62/674,986 filed 22 May 2018 (20180522).

Response to Amendments/Arguments
Applicant’s 12/09/2020 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 12 and 13 of the previous 02/24/2020 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 3-9, 11-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia controlling the motion of an autonomous vehicle.  US 20190179316 A1 to SISKIND; Jeffrey Mark et al. teaches using a greedy heuristic in para [0074] that is similar, but distinct from the instantly claimed greedy algorithm.  Further, Siskind teaches controlling a vehicle using a relative path in for example, the ABSTRACT:
“A system for directing the motion of a vehicle, comprising receiving commands in natural language using a processor, the commands specifying a relative path to be 

Claim “1. A method for directing the motion of a vehicle, comprising: receiving commands in natural language using a processor, the commands specifying a relative path to be taken by the vehicle with respect to other objects in the environment; and determining an absolute path for the vehicle to follow based on the relative path using the processor, the absolute path comprising a series of coordinates in the environment; and directing the vehicle along said absolute path.”

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211029                                                                                                                                                                                                       
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665